Title: To George Washington from George Johnstone, 10 June 1778
From: Johnstone, George
To: Washington, George


                    
                        Dear Sir,
                        Philadelphia June 10th 1778
                    
                    I beg to recommend to your Private Civilities, my Freind Doctor Ferguson. He has been engaged from his early Life in inculcating to mankind the Virtuous Principles you Practice.
                    I also take the Liberty of transmitting to your care Some Letters from disconsolate relations who look up for relief from the Measures in view, Perswaded you will forward them Safe. I beg to be esteemed in every Private consideration your great admirer & obedient Servant
                    
                        Geo. Johnstone
                    
                